Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered September 15, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court’s preclusion of the undercover officer’s buy report was a proper exercise of discretion since, despite the fact that the report was not in evidence, the jury repeatedly heard about the omission from the report of a material part of the narrative that was revealed in the officer’s trial testimony (see, People v Piazza, 48 NY2d 151, 165; People v Hayes, 191 AD2d 368, 370, lv denied 82 NY2d 719).
By failing to make any objection to closure, defendant has failed to preserve his claim regarding closure of the courtroom during the undercover officer's testimony (People v Vasquez, 245 AD2d 178, lv denied 91 NY2d 931), and we decline to review it in the interest of justice. Were we to review this claim, we would find that closure was justified by the officer’s Hinton hearing testimony that several cases were pending from arrests he had made in the neighborhood where the instant case arose, that he was involved in a long-term undercover operation in that vicinity and that he had been threatened on several occasions. Concur — Rosenberger, J. P., Ellerin, Nardelli and Williams, JJ.